Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-30 are pending.
Information Disclosure Statement
	The IDS filed 3/3/22 has been considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 10-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In claim 2, the element “a transceiver” is not interconnected with any one of the previously recited elements “a processor” and “memory” as recited in claim 1.
	In claim 10, the limitation “determine that the first resource is available for sidelink communication based at least in part on receiving the sidelink preemption indication at least a defined amount of time prior to the first resource” (emphasis added) is not clear since it is not clear what is meant by “prior to the first resource.”  In other words, it appears that the term “prior to” implies a time relationship between the receiving of the sidelink preemption indication and the first resource.  However, no such time relationship is evident in the claim, and hence, the metes and bounds of the claim cannot be reasonably ascertained.
	In claim 11, the limitation “process the sidelink preemption indication to determine that the first resource is unavailable for sidelink communication based at least in part on receiving the sidelink preemption indication at least a defined amount of time prior to the first resource” (emphasis added) is not clear since it is not clear what is meant by “prior to the first resource.”  In other words, it appears that the term “prior to” implies a time relationship between the receiving of the sidelink preemption indication and the first resource.  However, no such time relationship is evident in the claim, and hence, the metes and bounds of the claim cannot be reasonably ascertained.
	In claim 12, the limitation “process the sidelink preemption indication to determine that the first resource is unavailable based at least in part on receiving the sidelink preemption indication at least a defined amount of time prior to the first resource” (emphasis added) is not clear since it is not clear what is meant by “prior to the first resource.”  In other words, it appears that the term “prior to” implies a time relationship between the receiving of the sidelink preemption indication and the first resource.  However, no such time relationship is evident in the claim, and hence, the metes and bounds of the claim cannot be reasonably ascertained.
	In claim 13, the limitation “reserve the first resource based at least in part on the sidelink preemption indication being received less than a threshold amount of time prior to the first resource” (emphasis added) is not clear since it is not clear what is meant by “prior to the first resource.”  In other words, it appears that the term “prior to” implies a time relationship between the receipt of the sidelink preemption indication and the first resource.  However, no such time relationship is evident in the claim, and hence, the metes and bounds of the claim cannot be reasonably ascertained.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 6, 15-18, 20, 22-23, 25-27, and 29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Parron et al., US 2019/0394786, (“Parron”).
Independent Claims
	Regarding independent claim 1, Parron teaches the claim limitations “An apparatus for wireless communication at a first user equipment (UE) (see Fig. 1A, any one of the UEs 102 and Fig. 3 for a user device), comprising: 
a processor (Fig. 3, application processor 305),
memory coupled with the processor (Fig. 3, memory 320), and
instructions (code inherently stored in memory 320) stored in the memory and executable by the processor to cause the apparatus to: 
receive, from a base station (any one of the eNBs shown in Fig. 1A; see paragraph nos. 0087, 0108), control signaling (paragraph no. 0108, “the UE 102 may receive a downlink control message”) comprising an indication of a set of resources of a sidelink channel available for sidelink communication with a second UE (paragraph no. 0108, “the UE 102 may receive downlink control message that indicates a resource pool for V2V sidelink transmission”; the claimed “second UE” reads on any one of the other UEs 102 shown in Fig. 1A), an indication of a resource allocation mode type for the set of resources (paragraph nos. 0127, 0132; e.g., paragraph no. 0127 discloses “resource allocation mode indication, for instance … Mode-3 … or to Mode-4”), and an indication that the first UE is one of a transmitter or a receiver for the set of resources of the sidelink channel (paragraph no. 0108, “the UE 102 may receive … that indicates a resource pool for V2V sidelink transmission”; this third claimed “indication” reads on this disclosure of Parron since the UE 102 receives an indication in the downlink control message that the resources included in the resource pool are for sidelink transmission which includes both transmitting or receiving a sidelink transmission to or from a second UE 102; this interpretation of this claimed “indication” is in accordance with the BRI standard, especially since applicant’s specification merely repeats this claim language without adding any additional details of what this “indication” entails, see e.g., paragraph no. 0119 of applicant’s specification); 
receive, from the base station, a sidelink preemption indication indicating that at least a first resource from the set of resources is preempted (paragraph nos. 0094, 0095; in particular, paragraph no. 0094 discloses “the gNB 105 may transmit a downlink control message that indicates that other UEs 102 are to mute transmissions in the selected PRBs in the selected sub-frame”; note that this mute command (i.e., “sidelink preemption indication”) is sent both to the UE 102 and to other UEs 102 in one embodiment, see paragraph no. 0095; the claimed “first resource” reads on the first PRB included in the selected PRBs); and 
communicate a sidelink transmission over the sidelink channel with the second UE based at least in part on the sidelink preemption indication and the control signaling” (paragraph no. 0113, “the UE 102 may transmit the prioritized message in the selected resources”; note that the selected resources are selected by the UE 102 based on the received mute command and the received resource pool from the gNB 105, see paragraph nos. 0094-0095, 0108, supra, and that the prioritized message is sent to one of the other UEs, i.e., the claimed “second UE”).
Regarding independent claim 27, this independent claim is a corresponding method claim of the apparatus/UE claim 1 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 1 applies with equal force to this independent claim.
Regarding independent claim 18, Parron teaches the claim limitations “An apparatus for wireless communication at a base station (see Fig. 1A, gNB  105 and Fig. 4 for a base station), comprising: 
a processor (Fig. 4, application processor 405),
memory coupled with the processor (Fig. 4, memory 420), and
instructions stored in the memory (inherent code stored in memory 420) and executable by the processor to cause the apparatus to: 
transmit, to a first user equipment (UE), control signaling comprising an indication of a set of resources of a sidelink channel available for sidelink communication with a second UE (paragraph no. 0087, “the gNB 105 may transmit a downlink control message that indicates the resource pool”; see also, paragraph no. 0084, “the gNB 105 may allocate a resource pool for vehicle-to-vehicle (V2V) sidelink transmissions”; the claimed “first UE” reads on the UE 102 as shown in Fig. 1A and described in e.g., paragraph no. 0108, and the claimed “second UE” reads on any one of the other UEs 102 shown in Fig. 1A and described, e.g., in paragraph nos. 0094-0095), an indication of a resource allocation mode type for the set of resources (paragraph nos. 0127, 0132; e.g., paragraph no. 0127 discloses “resource allocation mode indication, for instance … Mode-3 … or to Mode-4”), and an indication that the first UE is one of a transmitter or a receiver for the set of resources of the sidelink channel (paragraph no. 0087, “the gNB 105 may transmit a downlink control message that indicates the resource pool”; see also, paragraph no. 0084, “the gNB 105 may allocate a resource pool for vehicle-to-vehicle (V2V) sidelink transmissions”; this third claimed “indication” reads on this disclosure of Parron since the gNB 105 transmits an indication in the downlink control message that the resources included in the resource pool are for sidelink transmission by the UE 102 which includes the UE 102 both transmitting or receiving a sidelink transmission to or from a second UE 102; this interpretation of this claimed “indication” is in accordance with the BRI standard, especially since applicant’s specification merely repeats this claim language without adding any additional details of what this “indication” entails, see e.g., paragraph no. 0184 of applicant’s specification); 
determine to preempt a first resource from the set of resources (paragraph nos. 0091-0092; paragraph no. 0091 discloses “the gNB 105 may select resources for a V2V sidelink transmission … the gNB 105 may select resources for the V2V sidelink transmission of the prioritized message; paragraph no. 0092 discloses “the gNB 105 may select the resources … based at least partly on information included in the uplink control message”; the claimed “first resource” reads on the first PRB included in the selected PRBs); and 
transmit, to the first UE, a sidelink preemption indication indicating the first resource is preempted” (paragraph nos. 0094, 0095; in particular, paragraph no. 0094 discloses “the gNB 105 may transmit a downlink control message that indicates that other UEs 102 are to mute transmissions in the selected PRBs in the selected sub-frame”; note that this mute command (i.e., “sidelink preemption indication”) is sent both to the UE 102 and to other UEs 102 in one embodiment, see paragraph no. 0095; the claimed “the first resource” reads on the first PRB included in the selected PRBs).
Regarding independent claim 29, this independent claim is a corresponding method claim of the apparatus/base station claim 18 and recites similar subject matter.  As such, the rationale behind the above rejection of claim 18 applies with equal force to this independent claim.
Dependent Claims
Regarding claim 4, Parron teaches “wherein the instructions are further executable by the processor to cause the apparatus to: 
communicate a first reservation signal to reserve a second resource based at least in part on the second resource being different from the first resource (paragraph no. 0111, “the UE 102 may transmit a sidelink control message that indicates that other UEs are to mute sidelink tranmissions in the selected/indicated set of PRBs and sub-frames”; the claimed “first reservation signal” reads on the sidelink control message and the claimed “second resource” reads on the second PRB in the selected set of PRBs  since the selected set of PRBs includes at least two PRBs – the second PRB is different than the first PRB in the selected set of PRBs); and 
communicate the sidelink transmission via the second resource of the sidelink channel based at least in part on reserving the second resource” (paragraph no. 0113, “the UE 102 may transmit the prioritized message in the selected resources”; the selected resources include the second PRB, supra).
Regarding claim 6, Parron teaches “wherein the instructions are further executable by the processor to cause the apparatus to: 
communicate with the second UE, a reservation signal to reserve the first resource and a second resource from the set of resources based at least in part on the control signaling (paragraph no. 0111, “the UE 102 may transmit a sidelink control message that indicates other UEs 102 are to mute sidelink transmissions in the selected/indicated set of PRBs”;  the claimed “reservation signal” reads on the sidelink control message, and the claimed “first” and “second” resource reads on at least the first and second PRBs, respectively, in the selected PRBs); and 
communicate with the second UE, the sidelink transmission over the second resource of the sidelink channel based at least in part on the sidelink preemption indication” (paragraph no. 0113; the prioritized message is sent to one of the other UEs 102 using at least the first and second PRBs of the selected PRBs included in the mute command/indication in the sidelink control message).
Regarding claim 15, Parron teaches “wherein the sidelink preemption indication indicates at least one of a priority, a power threshold, a zone identifier, a resource pool identifier, a preemption periodicity, a cast type, or a combination thereof” (paragraph no. 0127 discloses at least the claimed “priority”, “zone identifier”, and “resource pool identifier”- the disclosure of any one of these meets the claim limitations).
Regarding claims 16, 25, Parron teaches “wherein the resource allocation mode type for the set of resources comprises a mode 1 resource allocation type or a mode 2 resource allocation type” (paragraph no. 0127, the claimed “mode 1 resource allocation type” reads on the mode-3 type and the claimed “mode 2 resource allocation type” reads on the mode-4 type disclosed in paragraph no. 0127).
Regarding claims 17, 26, Parron teaches “wherein the set of resources of the sidelink channel comprises at least one of a periodic set of resources, a semi-static set of resources, an aperiodic set of resources, or a combination thereof” (paragraph no. 0100  discloses that a “new” set of resources are selected by the gNB 105 and transmitted to the UE 102 subsequent to the “original” set of resources transmitted to the UE 102 in paragraph no. 0087; hence, the original set of resources which teaches the claimed “set of resources” is deemed a “semi-static set of resources” as claimed, as the term “semi-static” is broadly construed in accordance with the BRI standard since the set of resources transmitted to the UE 102 can change; note that the “original” set of resources of Parron could also be deemed an “aperiodic set of resources” as the term “aperiodic” is broadly construed in accordance with the BRI standard).
Regarding claim 20, Parron teaches “wherein the instructions are further executable by the processor to cause the apparatus to: transmit the sidelink preemption indication that indicates a zone identifier” (see paragraph no. 0127 which discloses “location information, for instance an ID of geographical area/zone for which this command was issued”).
Regarding claim 22, Parron teaches “wherein the instructions are further executable by the processor to cause the apparatus to: transmit the sidelink preemption indication that indicates a preemption periodicity” (see paragraph no. 0127 which discloses “a period of muted resource occasions; a mute/reservation interval … otherwise eNB 104/gNB 105 may periodically signal this command”; see also paragraph no. 0164 which discloses “a mute periodicity parameter 1214”).
Regarding claim 23, Parron teaches “wherein the instructions are further executable by the processor to cause the apparatus to: transmit the sidelink preemption indication that indicates a resource pool identifier” (see paragraph no. 0127 which discloses “a sidelink resource pool ID”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 2, 19, 28, and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parron in view of Lin, US 2020/0314915, (“Lin”).
Regarding claims 2 and 28, Parron teaches “a transceiver (Fig. 3, radio front end module 315), wherein the instructions are further executable by the processor to cause the apparatus to: 
receive, via the transceiver, the sidelink preemption indication that indicates a preemption priority threshold (paragraph no. 0127, “priority information, for instance that transmissions with lower priority are to be muted …”; the determination of a lower priority can only be made by the UE 102 if a threshold is implicitly included in the priority information); 
communicate with the second UE, via the transceiver, a first reservation signal to reserve the first resource based at least in part on a transmission priority associated with the sidelink transmission satisfying the preemption priority threshold (paragraph no. 0111, “the UE 102 may transmit a sidelink control message that indicates that other UEs 102 are to mute transmissions in the selected/indicated set of PRBs”; the claimed “first reservation signal” reads on the sidelink control message since this message is transmitted to one of the other UEs 102 to reserve the resources in the selected set of PRBs and this reservation can be based on the priority information disclosed in paragraph no. 0127, supra; a prioritized message is transmitted in the selected resources to one of the other UEs, see paragraph no. 0113); and 
communicate with the second UE, via the transceiver, the sidelink transmission via the first resource of the sidelink channel based at least in part on reserving the first resource” (paragraph no. 0113, “the UE 102 may transmit the prioritized message in the selected resources” – the prioritized message is transmitted to one of the other UEs 102 using the “preempted” selected resources after the UE 102 transmits the sidelink control message disclosed in paragraph no. 0111) as recited in claim 2 and similarly recited in claim 28.
While Parron is deemed to teach an implicit “preemption priority threshold” as claimed in claims 2 and 28, Lin teaches this threshold more explicitly, see paragraph no. 0041.  Lin teaches therein that a base station configures a UE 102-1 with a priority threshold, and the UE 102-1 uses the priority threshold to determine whether or not a sidelink transmission should be prioritized over an uplink transmission. The priority threshold of Lin more explicitly teaches the claimed “preemption priority threshold.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Parron by incorporating the teachings of Lin to enable high priority sidelink transmissions to be transmitted on preempted resources, via the use of a priority threshold, thereby improving the safety of vehicles in V2V communications.
Regarding claims 19 and 30, Parron teaches “wherein the instructions to transmit the sidelink preemption indication are executable by the processor to cause the apparatus to: transmit the sidelink preemption indication that indicates a preemption priority threshold” (paragraph no. 0127, “priority information, for instance that transmissions with lower priority are to be muted …”; the determination of a lower priority can only be made by the UE 102 if a threshold is implicitly included in the priority information; the various parameters in the mute command as disclosed in paragraph no. 0127 are transmitted by the gNB 105).
While Parron is deemed to teach an implicit “preemption priority threshold” as claimed in claims 19 and 30, Lin teaches this threshold more explicitly, see paragraph no. 0041.  Lin teaches therein that a base station configures a UE 102-1 with a priority threshold, and the UE 102-1 uses the priority threshold to determine whether or not a sidelink transmission should be prioritized over an uplink transmission. The priority threshold more explicitly teaches the claimed “preemption priority threshold.”
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Parron by incorporating the teachings of Lin to enable high priority sidelink transmissions to be transmitted on preempted resources, via the use of a priority threshold, thereby improving the safety of vehicles in V2V communications.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parron in view of Belleschi et al., US 2021/0337512, (“Belleschi”).
Regarding claim 9, Parron teaches “wherein the instructions are further executable by the processor to cause the apparatus to: 
communicate first reservation signals to reserve the first resource and a second resource from the set of resources during a first transmission time interval based at least in part on the control signaling (this appears implicit in Parron since Parron uses multiple resources (i.e., PRBs) in the resource pool to communicate non-prioritized or regular messages, see paragraph no. 0108 and 0113; while paragraph no. 0113 teaches that a prioritized message is transmitted by the UE 102, the transmission of non-prioritized or regular messages is implicit since this is the normal functioning of a UE configured for sidelink transmissions; however, see below for a more explicit teaching); and 
communicate second reservation signals to reserve the first resource during a second transmission time interval based at least in part on the sidelink preemption indication, wherein the communicating the sidelink transmission is over the first resource and the second resource during the second transmission time interval” (paragraph no. 0111, “the UE 102 may transmit a sidelink control message that indicates that other UEs are to mute sidelink tranmissions in the selected/indicated set of PRBs and sub-frames”; the claimed “first reservation signal” reads on the sidelink control message and the claimed “first resource” reads on the first PRB in the selected set of PRBs; the claimed wherein clause reads on paragraph no. 0113 since the prioritized message is transmitted in the at least the first and second PRBs of the selected set of PRBs which includes at least two PRBs).
Belleschi teaches more explicitly the limitations “communicate first reservation signals to reserve the first resource and a second resource from the set of resources during a first transmission time interval based at least in part on the control signaling” (see paragraph nos. 0136-0138 and Figs. 6A-6C, paragraph nos. 0146-0147, 0153; in particular, Figs. 6A-6C teach that a UE reserves, via first and second reservation, multiple resources at t=T3 and transmits sidelink data at t=T3, via the resources, for a defined time interval or “first transmission time interval”; the claimed “first reservation signals” reads on the first and second reservations shown in Figs. 6A and 6B; the resources are reserved by the UE based on the set of resources broadcasted (i.e., “control signaling”) by a base station, per mode-4 autonomous resource allocation scheme, see paragraph no. 0018).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Parron by incorporating the teachings of Belleschi to enable the UE to transmit non-prioritized or regular sidelink messages to other UEs, via the use of reservation signals, in order to improve the safety of the vehicles in V2V communications.
Claim(s) 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parron in view of Panteleev et al., US 2021/0127364, (“Panteleev”).
Regarding claim 7, Parron teaches “wherein the instructions are further executable by the processor to cause the apparatus to: 
communicate first reservation signals to reserve the first resource and a second resource from the set of resources based at least in part on the control signaling” (see paragraph no. 0111, “the UE 102 may transmit a sidelink control message that indicates that other UEs are to mute sidelink tranmissions in the selected/indicated set of PRBs and sub-frames”; the claimed “first reservation signals” reads on the sidelink control message and the claimed “first” and “second” resource reads on the first and second PRBs, respectively, in the selected set of PRBs which includes at least two PRBs; the mute command in the sidelink control message reserves these two PRBs since these two PRBs are included in the resource pool transmitted by the gNB 105, and hence the claimed “based at least in part on the control signaling” is taught by Parron as this limitation is broadly construed).
Parron does not teach the limitations “communicate second reservation signals to reserve a third resource and a fourth resource from the set of resources of the sidelink channel based at least in part on the sidelink preemption indication, wherein communicating the sidelink transmission is over the third resource and the fourth resource of the sidelink channel” as recited in claim 7.
Panteleev teaches these limitations, see the abstract which discloses that a first UE reserves multiple resources outside of the preempted resources reserved by a second UE, and the first UE sends a sidelink transmission/PSSCH on these multiple resources.  The multiple resources (i.e., the multiple time slots and frequency sub-channels) teach the claimed “third” and “fourth” resource since these terms are broadly interpreted to mean nothing more than a pair of resources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Parron by incorporating the teachings of Panteleev to enable the UE to reserve and transmit on resources other than the preempted/muted resources in the resource pool, thereby increasing the bandwidth and/or frequency utilization of the UE.
Regarding claim 8, the limitations “wherein the first resource and the second resource are different than the third resource, the fourth resource, or both” are deemed to logically follow from the above modification since at least the “third resource” taught by Panteleev would be different than the first and second resources (i.e., the first and second PRBs) taught by Parron and by combining these two references, these limitations would logically follow.
However, assuming arguendo that these limitations would not logically follow from the above modification, vis a vis the rejection of claim 7, then these limitations would be obvious since the use of different resources within a resource pool would increase the bandwidth and/or frequency utilization of the UE.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parron in view of Lee et al., US 2022/0224443, (“Lee”).
Parron does not teach “wherein the instructions are further executable by the processor to cause the apparatus to: receive, from the second UE, a negative acknowledgement for the sidelink transmission on a sidelink feedback channel based at least in part on the sidelink preemption indication” as recited in claim 14.
Parron teaches transmitting a prioritized message to another UE using the selected resources in the mute command received from the gNB but does not teach receiving a feedback (ACK or NACK) from the another UE.  However, a receiving UE providing such feedback (i.e., NACK), as claimed in claim 14, is well known in the art.
Lee teaches this well known concept and hence, the limitations of claim 14; see paragraph no. 0235 which teaches therein that a TX UE monitors the physical sidelink feedback channel for a feedback (e.g., NACK) from the receiving UE and upon receiving a NACK, retransmits the data to the receiving UE.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Parron by incorporating the teachings of Lee to retransmit the data to the receiving/another UE upon receiving a NACK, thereby improving the reliability of the data transmission to the receiving/another UE as is well known in the art.
Claim(s) 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parron in view of Sheng et al., US 2017/0332207, (“Sheng”).
Parron does not teach but Sheng teaches “wherein the instructions are further executable by the processor to cause the apparatus to: transmit the sidelink preemption indication that indicates a power threshold” (see the abstract which discloses that a UE receives a threshold from a base station and this threshold is used to compare with a measured reception power at the UE.  Hence, the threshold teaches the claimed “power threshold”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Parron by incorporating the teachings of Sheng to measure the received power at the UE, via the threshold, in order to avoid or mitigate the interference caused by sidelink transmissions from other UEs in its vicinity.
Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Parron in view of Wang et al., US 2022/0173840, (“Wang”).
Parron does not teach but Wang teaches “wherein the instructions are further executable by the processor to cause the apparatus to: transmit the sidelink preemption indication that indicates a cast type” {see paragraph nos. 0253, 0262 which disclose that a network device/base station sends a feedback policy to a UE (paragraph no. 0253) in which the feedback policy includes a communication type cast-type identifier (for example, unicast, groupcast, or broadcast) (paragraph no. 0262)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this claimed invention to modify Parron by incorporating the teachings of Wang to enable the UE to determine a feedback manner type, as suggested by Wang in paragraph no. 0253.  In addition, a cast type identifier is a well known parameter in the art and such a modification is further deemed obvious since this merely incorporates a well known parameter into a list parameters sent by the base station to the UE in order to inform the UE of the particular type of downlink transmission received from the base station.
Allowable Subject Matter
Claims 3 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 3, the prior of record does not teach or suggest the limitations “communicate with the second UE, a first reservation signal to reserve the first resource based at least in part on a second zone of the first UE being different from the first zone; and communicate with the second UE, the sidelink transmission via the first resource of the sidelink channel based at least in part on reserving the first resource” as recited in claim 3.
Regarding claim 5, the prior art of record does not teach or suggest the limitations “communicate a first reservation signal to reserve the first resource based at least in part on a UE identifier of the first UE being different from the target UE identifier; and communicate the sidelink transmission via the first resource of the sidelink channel based at least in part on reserving the first resource” as recited in claim 5.
Claims 10-13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The indication of allowable subject matter is held in abeyance until the 112(b) rejections, supra, are resolved.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WON TAE C. KIM whose telephone number is (571)270-1812. The examiner can normally be reached Monday-Friday 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571)272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WON TAE C KIM/Examiner, Art Unit 2414